        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JENNIFER BEASLEY, DR. KIFFANY PRIDE,
LAURA SHIRLEY, AND NICOLE TOWNSEND                                                PLAINTIFFS

v.                                 No. 4:18-cv-00508-DPM

DR. CHARLES MCNULTY, in his official capacity
as Superintendent of Schools of the Pulaski County
Special School District; the BOARD OF DIRECTORS
of the Pulaski County Special School District; and the
PULASKI COUNTY SPECIAL SCHOOL DISTRICT,
a public body corporate                                                         DEFENDANTS


 PLAINTIFFS’ BRIEF IN SUPPORT OF RESPONSE IN OPPOSITION TO
       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


I.     Introduction

       Plaintiffs Jennifer Beasley (“Beasley”), Dr. Kiffany Pride (“Pride”), Laura Shirley

(“Shirley”), and Nicole Townsend (“Townsend”) (collectively “Plaintiffs”) filed suit against Dr.

Charles McNulty (“McNulty”), the Board of Directors of the Pulaski County Special School

District (the “Board”), and the Pulaski County Special School District (“PCSSD”) (collectively

“Defendants.”) They alleged that Defendants created a Reduction-in-Force (“RIF”) that was

applied in a discriminatory manner based on their race, African American. Plaintiffs contend that

Defendants engaged in racial discrimination in violation of Title VII of the Civil Rights Act of

1964 and the Equal Protection Clause of the Fourteenth Amendment (enforced by 42 U.S.C. §

1983). Shirley asserts that she was also subjected to age discrimination in violation of the Age

Discrimination in Employment Act (ADEA) and unlawful retaliation. Plaintiffs also allege that

Defendants either nonrenewed or reduced their contracts in contravention of the Arkansas Teacher


                                               1
         Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 2 of 17



Fair Dismissal Act. Plaintiffs seeks remedies in the form of back pay, compensatory damages, and

attorney’s fees and costs.

II.    Factual Background

       A.      Plaintiffs’ backgrounds and work on Plan 2000

       Plaintiff Beasley, who possesses a master’s degree in education, was employed by the

PCSSD from the 2012-13 school year through the end of the 2017-18 school year when her

contract was not renewed. She worked as an instructional technology specialist, school

improvement specialist, and as a program administrator. Doc. 22, ¶ 18.

       Plaintiff Pride, who earned a doctorate in education, also began to work at the PCSSD

during the 2012-13 school year until her contract was not renewed beyond the 2017-18 school

year. She was a program administrator during her entire time at the PCSSD Doc. 22, ¶ 19.

       Plaintiff Shirley, who has a master’s degree in education, has been employed with the

PCSSD for over 25 years. She has worked as a teacher, assistant middle school principal, middle

school principal, and director of gifted and talented education. In 2018, Defendants reduced her

the days in her contract through a partial nonrenewal. She remains employed in the same director’s

position with the PCSSD. Doc. 22, ¶ 20.

       Plaintiff Townsend, who earned a master’s in business administration, worked for the

PCSSD as a program administrator during the 2017-18 school year until her contract was non-

renewed. Before her employment at the PCSSD, Townsend had experience as a math teacher,

elementary math coach, assistant elementary principal, elementary principal, and high school vice

principal. Doc. 22, ¶ 21.

       For the 2017-18 school year, Dr. Janice Warren served as interim superintendent of the

PCSSD. She was tasked to oversee more substantive implementation of the educational


                                                2
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 3 of 17



commitments of Plan 2000, which included the Ross Plan. Plaintiffs Beasley, Pride and

Townsend were central to and expressly involved in addressing remediation of academic

differences between African American and white students. These plaintiffs had the

responsibility of aligning curriculum, training staff, and meeting the requirements of the

Arkansas Department of Education (ADE) and focused upon enhancing learning and remediating

the achievement gap between African American and white students. Doc. 22, ¶ 7.

       Plaintiff Shirley oversaw and monitored the district’s Gifted and Talented (G/T) program.

The parties agreed, and this Court approved that the G/T program was unitary. Shirley worked

with Plaintiffs Beasley, Pride and Townsend and with Dr. Warren for the purpose of enhancing

learning and remediating the achievement gap between African American and Caucasian

students. Doc. 22, ¶ 8.

       B.      The 2018 PCSSD process for budget cuts

       In early 2018, the Board informed Interim Superintendent Janice Warren that it wanted to

make budget cuts for the 2018-19 school year because it anticipated a loss of revenue. Warren

responded that expenses could be reduced through attrition of staff rather than eliminating

personnel. Plaintiffs Ex. 1, Transcript of Board Hearing, at 162:14-21. The Board rejected

Warren’s method of using attrition to reduce costs for the upcoming year. On April 10, 2018, the

Board instructed Executive Director of Human Resources Paul Brewer to develop cuts from within

the Curriculum Department of the Central Office. The Board also directed Brewer to consult

Defendant McNulty who had recently been hired to be the superintendent for the 2018-19 school

year. Warren, who is African American, was shut out of the decision-making process by the Board.

Brewer and McNulty are white. Plaintiff’s Ex. 1, Transcript of Board Hearing, at 159:1-25; and

Plaintiffs’ Exhibit. 2, Board Minutes from 4/10/18. That same month board member Linda Remele



                                                 3
         Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 4 of 17



called McNulty after he had been hired and told him that the Board intended to make cuts in the

Central Office. Plaintiffs’ Exhibit 6, Depo. of Charles McNulty, at 14:11-15:7. In a conversation

with Brewer, Brewer informed McNulty that the Board had singled out the program administrators

for staff cuts. Id., at 17:20-18:2. On April 19, 2018, Brewer submitted a certified staff allocation

for 2018-19 for the Board to consider. Plaintiffs’ Exhibit 3, Board Minutes from 4/19/18; and

Plaintiffs’ Exhibit 7, Certified Staff Allocations for 2018-19. The Board approved the list of

allocations. Plaintiffs’ Exhibit 3, Board Minutes from 4/19/18. Upon the direction of the Board and

in consultation with McNulty, Brewer drafted letters of non-renewals to Beasley, Pride, and

Townsend.

       During the board hearing held on June 11, 2018, Brewer testified that his decision

regarding which jobs to RIF were arbitrary. He did not develop any written criteria or rely upon

any documentation in making his decision. Plaintiffs’ Ex. 1, Transcript of Board Hearing, at

74:11-20. This proposal eliminated via a RIF five (5) program administrator positions, including

those held by Beasley, Pride, and Townsend. Plaintiffs’ Exhibit 7, Certified Staff Allocations, at 6.

The remaining program administrators were Bobette “Leta” Ray and Brandy Beckman, who were

white. The sole source of the funding for the program administrators’ salary was the National

School Lunch Act (NSLA). NSLA funding is restricted and could not pay for the salaries of

teachers or other administrators. Plaintiff’s Ex. 1, Transcript of Board Hearing, at 171:3-25. This

funding source was not included in the PCSSD’s preliminary budget for 2018-19 that was

developed by Denise Palmer and presented to the Board in February 2018. Id. at 42:13-43:18; and

Defendants’ Exhibit 1. During the Plaintiffs’ board hearing, Denise Palmer testified that this was

the first time that she had prepared a preliminary budget projection and that no one had requested

or directed her to do a budget analysis to determine where PCSSD stood financially. Plaintiffs’



                                                 4
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 5 of 17



Exhibit 1, Transcript of Board Hearing, at 55:16-56:5.

       Plaintiffs brought to the Board’s attention that the district already had achieved through

Warren’s preferred method of attrition a comparable reduction in administrative salaries to that

proposed in the projected 2018-19 budget. As of June 11, 2018, the school year 2018-19 was

expected to have reduced expenses through resignations and other attrition $998,500.00. Plaintiffs’

Exhibit 1, Transcript of Board Hearing, Employees’ Exhibit 8. By comparison, the Board-directed

reductions totaled $1,001,000.00, for a modest difference of $2,500.00. Plaintiffs’ Exhibit 1,

Transcript of Board Hearing, Employees’ Exhibit 7.

       Brewer recommended that Plaintiff Shirley’s position be reduced from twelve months to

eleven months, which cost Shirley more than $10,000 in salary. Plaintiff Shirley had the

responsibility in the Learning Services Department of addressing the PCSDD’s overall Gifted and

Talented programs. She is similarly-situated to Jo Ann Kohler, the white director of fine arts.

Brewer cut her pay also by twenty-eight days for a similar amount of approximately $10,000.00.

However, he subsequently reinstated Kohler’s days with the pretext of assigning her a greater

workload. Doc. 22, ¶ 11.

       C.      Bumping Rights and the Recall Provision

       PCSSD has a RIF policy that it did not follow when nonrenewing the Plaintiffs’ contracts.

According to this policy, “the Superintendent will recommend and the Board will approve the

administrative classifications and number of positions to be reduced.” (emphasis added.) Plaintiffs’

Exhibit 5, RIF Policy. Warren did not agree with the certified staff allocations presented to the

Board by Brewer and told Brewer and the Board those were not her recommendations. Plaintiffs’

Ex. 1, Transcript of Board Hearing, at 161:19-162:5. The minutes of the April 28 board meeting

show that Warren signed the letters recommending nonrenewal under duress and only after being



                                                 5
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 6 of 17



instructed to do so by the Board:



       Paul Brewer addressed the Board regarding non-renewal letters that Dr. Warren
       had failed to sign, stating they were not her recommendations. Mr. Brewer stated
       he had consulted with Will Reid, Dr. Tackett, and Dr. McNulty regarding
       restructuring that needs to be done in the District. He reminded the Board
       that the law states these letters must be signed by the Superintendent of Schools.
       After lengthy discussions between the Board and Dr. Warren, Dr. Warren
       asked if she could hear the Board's Directive regarding signing the letters.
       Mr. Maune stated, "I understand it is your job to sign these letters, I would like
       for you to sign these as a directive from the Board". Dr. Warren stated, " I will
       sign these per Mr. Maune's directive."



Plaintiffs’ Exhibit 4, Board Minutes from 4/28/18. The state law to which Brewer was referring to

is Ark. Code Ann. § 6-17-1506(b)(1) (“Termination, nonrenewal, or suspension shall only be upon

recommendation by the superintendent.”) Plaintiffs’ counsel, John Walker, timely objected before

the Board to the way in which the AFTDA had not been substantially complied with. Plaintiffs’

Exhibit 1, Transcript of Board Hearing, at 13:19-14:20.

       Prior to Plaintiffs’ board hearing, McNulty met with most of the Plaintiffs on two separate

occasions. On April 30, 2018, he met with all five program administrators and informed them that

two instructional strategist positions would be created that would have job descriptions like their

current positions. McNulty also said that his goal was to rehire three or four of the program

administrators after the RIFs. On May 2, 2018, he showed a draft of the job descriptions to the

program administrators and told them that they were welcome to apply to be instructional

strategists. Defendants’ Exhibit 8, Depo. of Jennifer Beasley, at 38:22-40:9, 46:8-47:4; and

Plaintiffs’ Exhibit 11, Email from McNulty dated May 4, 2018. On June 11, 2018, the Board

approved the “recommendations” from Warren to non-renew the contracts of Beasley, Pride, and

Townsend and to reduce the amount of days in Shirley’s contract. Plaintiffs’ Ex. 1, Transcript of

                                                6
         Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 7 of 17



Board Hearing, Board Findings.

       Although Townsend applied to be a district instructional strategist, the PCSSD gave one

of the vacancies to Ray, who was not qualified for the position. Ray was in her first year with the

PCSSD. She lacked certification as a curriculum program administrator and was hired with an

Additional Licensure Program (ALP) for the 2017-18 school year, administrator. Plaintiffs’

Exhibit 12, Application of Nicole Townsend for District Instructional Strategist; Plaintiffs’ Exhibit

13, Educator Licensure for Nicole Townsend; and Plaintiffs’ Exhibit 14, Educator Licensure for

Leta Ray. At the same time, Plaintiffs Beasley, Pride, and Townsend were fully certified as

administrators. Doc. 22, ¶ 26. Defendants rehired Ray even though she was less qualified for the

position than Beasley, Pride, and Townsend.

       The PCSSD did not apply its RIF policy when selecting Ray for the position of district

instructional strategist. According to the recall policy, “As vacancies or staff buildup in each job

position occurs, the employees displaced or laid off from those job positions will be recalled to

them in reverse order of layoff. An individual may not be recalled to a higher position.” Doc. 22,

at 2. The program administrator and district instructional strategist positions essentially had the

same eligibility requirements, duties, and responsibilities. Plaintiffs’ Exhibit 8, Posting for

Program Administrator; Plaintiffs’ Exhibit 9, Posting for District Instructional Strategist;

Defendants’ Ex. 3, Depo. of Paul Brewer, at 90:5-14. Beasley and Pride had more experience

within the PCSSD, including as program administrators, than Ray had. Both women would have

been ahead of Ray on any recall list. Pride did not apply to be a district instructional strategist

because she assumed that Defendants would follow the recall provision of its RIF policy and

McNulty said that it was not necessary that she apply. Defendants’ Exhibit 7, Depo. of Kiffany

Pride ,at 31:4-32:4.



                                                 7
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 8 of 17



       The school district’s RIF policy includes a “bumping” provision, which gives preference

to administrators negatively affected by a RIF. The provision reads, in part, “An affected

administrator is eligible to “bump” into any lower level job previously held by the affected

administrator, provided the affected administrator has more cumulative seniority in previous and

any higher level position(s) than the least senior employee in that job position.” Both Beasley and

Shirley exercised their bumping rights with Warren prior to their board hearing. Shirley was

exercising her bumping right for positions she previously held. She made these requests to Warren

and later to McNulty. She was seeking middle school principal positions at Robinson, Sylvan Hills,

and Maumelle at the time. Plaintiffs’ Exhibit 9, Depo. of Laura Shirley, at 32:17-34:17. Warren

denied their requests supposedly because seniority was not to be considered. Plaintiff’s Exhibit 1,

Transcript of Board Hearing, Employees Exhibits 13-16. However, Director of Fine Arts Jo Ann

Kohler, who is white, was subjected to a RIF during the same process but requested and accepted

additional work duties for English Language Learners (ELL), which allowed her to retain a twelve-

month contract. Contrary to Warren’s responses to Beasley and Shirley, Brewer told Kohler that

seniority was a consideration and that Shirley had greater priority as a more senior employee.

Plaintiff’s Exhibit 1, Transcript of Board Hearing, at 151:4-25.

       After Plaintiffs had filed the original Complaint, Shirley exercised her bumping right to be

assigned as principal for Robinson Middle School, for which she would receive greater

compensation. She did so on or about June 11, 2019. Despite her application for the position, the

PCSSD selected a younger, less-qualified woman, Yaa Appiah-McNulty, for the position. Shirley,

who was born in 1958, had five years of experience as an assistant principal and four years of

experience as a principal within the PCSSD. She also had experience as an administrator who

exercises supervision over principals. By contrast, Appiah-McNulty has much less of this kind of



                                                8
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 9 of 17



relevant experience to be middle school principal for the PCSSD. Doc. 22, ¶ 11.

       On January 3, 2020, having exhausted their administrative prerequisites under Title VII,

Plaintiffs filed their Second Amended Complaint. Doc. 22.

III.   Argument

       A.      Standard for summary judgment

       Rule 56 of the Federal Rules of Civil Procedure provides for summary judgment when the

movant shows that “there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” F.R.C.P. 56 (c). The Court must view the evidence in the

light most favorable to the nonmoving party and make all reasonable inferences in that party’s

favor. EEOC v. CRST Van Expedited, Inc., 679 F.3d 657, 686 (8th Cir. 2012), rehearing and

rehearing en banc denied June 8, 2012 (citation omitted). In a summary judgment context, a court

neither weighs competing evidence nor resolves credibility issues. Anderson v. Liberty Lobby, 477

U.S. 242, 255, 106 Ct. 2505 (1986).

       B.       Genuine issues of material fact establish that Defendants violated the ATFDA
               when the school district non-renewed or partially non-renewed Plaintiffs’
               contracts

       Contractual relationships exist between public school districts in Arkansas and their

teachers. Under the AFTDA, a teacher “means any person, exclusive of the superintendent or

assistant superintendent, employed in an Arkansas public school district who is required to hold a

teaching license from the State Board of Education as a condition of employment.” Ark. Code

Ann. § 6-17-1502(a)(2). Three different adverse employment actions (terminations, nonrenewals,

and suspensions) trigger the protections of the AFTDA for teachers in privity with school districts.

There is a procedure, however, that a school district must follow take such adverse employment

actions. According to Ark. Code Ann. § 6-17-1506(b)(1), “Termination, nonrenewal, or


                                                 9
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 10 of 17



suspension shall only be upon recommendation by the superintendent.” The adverse employment

action that is at issue in this case is the nonrenewal and partial nonrenewal of the Plaintiffs’

contracts in the spring of 2018 by the PCSSD. A board of directors may choose to non-renew a

licensed teacher’s contract only when “there is a reduction in force created by districtwide

reduction in licensed personnel, for incompetent performance, conduct which materially interferes

with the continued performance of the teacher’s duties, repeated or material neglect of duty, or

other just and reasonable cause.” Ark.Code Ann. § 6-17-1510(b)(1). In addition, the AFTDA

requires that the nonrenewal substantially comply with the provisions of the ATFDA or the school

district’s personnel policies. Ark. Code Ann. § 6-17-1503.

       Defendants’ attempt to distinguish between a RIF and a nonrenewal is a red herring. A RIF

is an example in the statute of a “just and reasonable cause” that would justify a nonrenewal. It is

not an adverse employment action distinct from a termination, nonrenewal, or suspension.

Plaintiffs contend that they were subject to a RIF that Defendants failed to execute according to

their own policy. Indeed, the district’s counsel, Jay Bequette, entered a copy of the PCSSD’s RIF

policy into the record as an exhibit for each of the four Plaintiffs. Plaintiff’s Exhibit 1,Transcript

of Board Hearing, District’s Exhibit 3 for each employee. These exhibits should be dispositive of

the issue. If the PCSSD did not non-renew Plaintiffs via a RIF, then why did their counsel submit

the RIF policy in support of the non-renewals? In addition, the certified allocations proposal was

passed by the Board on April 19, 2018. This proposal listed the five program administrators as

employees that were part of a RIF. Plaintiffs’ Ex. 3, Board Minutes from 4/19/18; and Plaintiffs’

Exhibit 7, Certified Staff Allocations for 2018-19, at 5.

       Defendants offered the false RIF/non-renewal distinction to distract from the central issue

in this case regarding the ATFDA: the Board did not substantially comply with the AFTDA.



                                                 10
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 11 of 17



Warren did not sign the letters of non-renewal of her own free will and did so only after the Board

ordered her. The duress that Warren experienced is evident from the Board’s own minutes:

       Paul Brewer addressed the Board regarding non-renewal letters that Dr. Warren
       had failed to sign, stating they were not her recommendations. Mr. Brewer stated
       he had consulted with Will Reid, Dr. Tackett, and Dr. McNulty regarding
       restructuring that needs to be done in the District. He reminded the Board
       that the law states these letters must be signed by the Superintendent of Schools.
       After lengthy discussions between the Board and Dr. Warren, Dr. Warren
       asked if she could hear the Board's Directive regarding signing the letters.
       Mr. Maune stated, "I understand it is your job to sign these letters, I would like
       for you to sign these as a directive from the Board". Dr. Warren stated, " I will
       sign these per Mr. Maune's directive."


Plaintiffs’ Exhibit 4, Board Minutes from 4/28/18. The state law that Brewer was referring to is

Ark. Code Ann. § 6-17-1506(b)(1). The Board also violated its own RIF policy. Plaintiffs’ Exhibit

5, RIF Policy. The minutes of this board meeting and the subsequent testimony of Warren at the

board hearing for Plaintiffs prove that Warren did not agree with the stated reason for nonrenewal,

did not draft the notices, and did so only after the Board directed her to do so. Plaintiffs’ Exhibit

4, Board Minutes from 4/28/18; and Plaintiffs Ex. 1, Transcript of Board Hearing, at 162:14-21.

Moreover, Plaintiffs’ counsel, John Walker, timely objected before the Board to the manner in

which the AFTDA had not been substantially complied with. Plaintiffs’ Exhibit 1, Transcript of

Board Hearing, at 13:19-14:20.

       Defendants also did not substantially comply with the AFTDA because they lacked a “just

and reasonable cause” for subjecting Plaintiffs to a RIF. Interim Superintendent Warren clearly

did not believe that the reason for the RIF was “just and reasonable.” Plaintiffs’ Exhibit 4, Board

Minutes from 4/28/18; and Plaintiffs Ex. 1, Transcript of Board Hearing, at 162:14-21. In the

letters of non-renewal for Beasley, Pride, and Townsend, the reason for Warren’s

“recommendation” was as follows:



                                                 11
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 12 of 17




       1.      In order to meet the District’s need to reduce expenditures to match available
               revenue and to more efficiently manage District resources, your position with
               the District is being eliminated.


Plaintiffs’ Exhibit 1, Transcript of Board Hearing, District’s Exhibit 2 for Beasley, Pride, and

Townsend. Shirley received a letter with the same rationale regarding her contract reduction.

Plaintiffs’ Exhibit 1, Transcript of Board Hearing, District’s Exhibit 2 for Beasley, Pride, and

Townsend. During the board hearing held on June 11, 2018 Brewer testified that his decision

regarding which jobs to RIF were arbitrary. He did not develop any written criteria or rely upon

any documentation in making his decision. Plaintiffs’ Ex. 1, Transcript of Board Hearing, at

74:11-20. This proposal eliminated via a RIF five (5) program administrator positions, including

those held by Beasley, Pride, and Townsend. Plaintiffs’ Exhibit 5, at 6. The sole source of the

funding for the program administrators’ salary was the National School Lunch Act (NSLA). NSLA

funding is restricted and could not pay for the salaries of teachers or other administrators.

Plaintiff’s Ex. 1, Transcript of Board Hearing, at 171:3-25. This funding source was not included

in the PCSSD’s preliminary budget for 2018-19 that was developed by Denise Palmer and

presented to the Board in February 2018. Id. at 42:13-43:18; and Defendants’ Exhibit 1.

       Plaintiffs brought to the Board’s attention that the district already had achieved through

Warren’s preferred method of attrition a comparable reduction in administrative salaries to that

proposed in the projected 2018-19 budget. As of June 11, 2018, the school year 2018-19 was

expected to have reduced expenses through resignations and other attrition $998,500.00. Plaintiffs’

Exhibit 1, Transcript of Board Hearing, Employees’ Exhibit 8. By comparison, the Board-directed

reductions totaled $1,001,000.00, for a modest difference of $2,500.00. Plaintiffs’ Exhibit 1,

Transcript of Board Hearing, Employees’ Exhibit 7.



                                                12
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 13 of 17



       C.      Plaintiffs were subjected to a RIF because they are African-American

                       1.      McDonnell Douglas Standard

       In a Title VII case, a burden-shifting framework such as the one described McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 800-06 (1973), must be used to determine whether

intentional discrimination occurred. See also, Ryther v. KARE 11, 108 F.3d 832, 836 (8th Cir. 1997)

(en banc), cert. denied, 117 S.Ct. 2510 (1997). First, the plaintiff must make out a prima facie

case. While the burden of establishing a prima facie case of discrimination is on the plaintiff, such

a burden “is not onerous.” See Texas Department of Community Affairs v. Burdine, 450 U.S. 248,

253 (1981). Second, if a prima facie case is established, the defendant must give evidence of a

legitimate, nondiscriminatory reason for the adverse employment action taken against the plaintiff.

See Burdine, 450 U.S. 248, 254-55 (1981). Third, assuming that the defendant carries its burden

of production, the plaintiff has to prove that the defendant’s articulated reason was in fact “not the

true reason for the employment decision” and a “pretext for discrimination.” Id. at 256.

       Regarding a claim of discriminatory discharge, a plaintiff must prove the following

elements of a prima facie case: (1) she was a member of a protected class; (2) she was meeting the

employer's legitimate job expectations; (3) she suffered an adverse employment action; and (4)

similarly situated employees outside the protected class were treated differently. Twymon v. Wells

Fargo & Co., 462 F.3d 925, 934 (8th Cir.2006) However, in the context of a RIF, a plaintiff may

establish an inference of unlawful discrimination even though she is not replaced by a person

outside her protected class by providing additional evidence of race discrimination. Ahmed v.

American Red Cross, 218 F.3d 932, 933 (8th Cir.2000).

               2.      Genuine issues of material fact exist regarding Plaintiffs’ RIF race
                       discrimination claims

       Plaintiffs satisfy their burden of production regarding the prima facie case of

                                                 13
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 14 of 17



discriminatory discharge through a RIF. Each Plaintiff is African-American. The non-renewal

letters do not allege that they were failing to meet he legitimate job expectations of the PCSSD.

Plaintiffs were discharged. Finally, either a person outside a protected class was treated more

favorably (like Jo Ann Kohler or Leta Ray) or the circumstances of the RIF itself is evidence of

race discrimination.

       PCSSD hired Ray for the position of district instructional specialist even though Townsend

was much more qualified. The program administrator and the district instructional strategist

positions essentially had the same eligibility requirements, duties, and responsibilities. Plaintiffs’

Exhibit 8, Posting for Program Administrator; Plaintiffs’ Exhibit 9, Posting for District

Instructional Strategist; Defendants’ Ex. 3, Depo. of Paul Brewer, at 90:5-14. Ray and Townsend

were effectively applying for the same job that was eliminated via a RIF. Townsend met the

eligibility requirement of having an administrator’s license while Ray lacked such a credential.

Ray was on an ALP for 2017-18 when she was a program administrator at the PCSSD. In addition,

Townsend had put her administrator’s license to use for seven years. Plaintiffs’ Exhibit 12,

Application of Nicole Townsend for District Instructional Strategist; Plaintiffs’ Exhibit 13,

Educator Licensure for Nicole Townsend; and Plaintiffs’ Exhibit 14, Educator Licensure for Leta

Ray. Because Townsend was replaced by a white woman who was much less qualified, she

establishes a prima facie case of discriminatory discharge.

       The PCSSD executed the RIF with discriminatory intent through the conduct of its Board

members, McNulty, and Brewer. Warren, who is black, argued to the Board that attrition of staff

could achieve budget without any need to eliminate personnel. Plaintiffs Ex. 1, Transcript of Board

Hearing, at 162:14-21. As a result, the Board, Brewer, and McNulty made sure that she was

effectively removed as an independent decision maker. Plaintiff’s Ex. 1, Transcript of Board



                                                 14
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 15 of 17



Hearing, at 159:1-25; and Plaintiffs’ Exhibit. 2, Board Minutes from 4/10/18. Linda Remele, a

white board member, called McNulty after he had been hired and told him that the Board intended

to make cuts in the Central Office. Plaintiffs’ Exhibit 6, Depo. of Charles McNulty, at 14:11-15:7.

In a conversation with Brewer, Brewer informed McNulty that the Board had singled out the

program administrators for staff cuts. Id., at 17:20-18:2. Even though the Board was shown at

Plaintiffs’ hearing that discharging Plaintiffs was unnecessary, the Board voted to non-renew their

contracts. Taken together with the forced signing of the letters of non-renewal by Warren, the

evidence shows that the Board, McNulty, and Brewer subjected Plaintiffs to a RIF for a reason

that is pretextual and with an intent to discriminate.

         The PCSSD discriminated against Plaintiffs after the RIF by denying them their bumping

and recall rights, which were included in the RIF policy. Both Beasley and Shirley exercised their

bumping rights to no avail. Plaintiffs’ Exhibit 9, Depo. of Laura Shirley, at 32:17-34:17. Warren

denied their requests supposedly because seniority was not to be considered, which is contrary to

RIF policy. Plaintiff’s Exhibit 1, Transcript of Board Hearing, Employees Exhibits 13-16. Indeed,

Brewer told Kohler that seniority was a consideration and that Shirley had greater priority as a

more senior employee. Plaintiff’s Exhibit 1, Transcript of Board Hearing, at 151:4-25. Regarding

recall rights, Beasley and Pride had more experience within the PCSSD, including as program

administrators, than Ray had. Both women would have been ahead of Ray on any recall list. Pride

did not apply to be a district instructional strategist because she assumed that Defendants would

follow the recall provision of its RIF policy and McNulty said that it was not necessary that she

apply. Defendants’ Exhibit 7, Depo. of Kiffany Pride ,at 31:4-32:4.

       Because there are genuine issues of material fact regarding Plaintiffs’ discriminatory RIF

claims, the Court should deny summary judgment. Defendants should be held liable regardless of



                                                 15
        Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 16 of 17



the identity of the agent or agents who intentionally caused the racial discrimination. See Bennett

v. Riceland Foods, Inc., 721 F.3d 546, 551 (8th Cir. 2013) (“[A]n employer may be vicariously

liable for an adverse employment action if one of its agents—other than the ultimate

decisionmaker—is motivated by discriminatory animus and intentionally and proximately causes

the action.” )

        D.       Shirley experienced age discrimination and unlawful retaliation

        On or about June 11, 2018, Shirley exercised her bumping right to be assigned as

principal for Robinson Middle School, for which she would receive greater compensation. The

PCSSD hired a younger, less-qualified woman, Yaa Appiah-McNulty, for the position. Shirley,

who was born in 1958, had five years of experience as an assistant principal and four years of

experience as a principal within the PCSSD. She also had experience as an administrator who

supervises principals. By contrast, Appiah-McNulty lacked such relevant experience.

Furthermore, Shirley contends that Defendants retaliated against her because she applied to fill

this vacancy after she had filed her original Complaint. Doc. 22, ¶ 11.

IV.     Conclusion

        For all the reasons stated above, the Court should deny Defendants’ Motion for Summary

Judgment in its entirety.

                                       Respectfully submitted,


                                         Shawn G. Childs
                                       Shawn G. Childs
                                       Bar No. 99058

                                       John W. Walker, P.A.
                                       1723 Broadway
                                       Little Rock, Arkansas 72206
                                       501-374-3758
                                       501-374-4187 (facsimile)

                                                16
Case 4:18-cv-00508-DPM Document 42 Filed 07/13/20 Page 17 of 17



                      Email: schilds@gabrielmail.com


                ATTORNEY FOR PLAINTIFFS




                               17
